Me. Justice HerNÁndez
delivered the opinion of the court.
A sworn information was filed in the District Court of Ponce against Alejandro Arenas and Domingo Pietri y Bo-mán, for a crime against the elective franchise;* and the' *253trial having been held before a jury in tlie Guayama court, .said court, in view of the verdict of guilty returned and sufficient cause not having been shown why judgment should not be pronounced against the defendants, pronounced such judgment on October 9th of last year, sentencing them to confinement in the penitentiary at hard labor for one year and a half.
From' this judgment Arenas and Pietri took an appeal, which they have not prosecuted in this Supreme Court and which the fiscal has opposed.
The transcript of the record contains only the information, the minutes of the trial, the charge to the jury and the verdict of the latter, the sentence and the notice of appeal; but there is no bill of exceptions or statement of facts, nor has any brief been filed in support of the appeal.
Upon a careful examination of the record, we find no material error upon which this court could reverse the judgment appealed from on its own motion; and in the absence of evidence to the contrary, we must assume that the procedings at. the trial were fair and conformed to law.
The judgment appealed from should therefore be affirmed,, with the costs of the appeal against the appellants.

Affirmed.

Chief- Justice Quinones, and Justices Figueras, MacLeary and Wolf concurred.

Title XT, Penal Code.